475 F.2d 770
UNITED STATES of America, Plaintiff-Appellee,v.Anthony Nicholas CARRION, Defendant-Appellant.
No. 73-1171.
United States Court of Appeals,Ninth Circuit.
March 9, 1973.

Victor Sherman, Beverly Hills, Cal., pro se.
Jan Lawrence Handzlik, Asst. U. S. Atty., for William D. Keller, U. S. Atty.
ORDER ASSESSING PENALTY
Before CHAMBERS and WRIGHT, Circuit Judges, and EAST,* District Judge.
PER CURIAM:


1
For failure to prosecute the appeal with due diligence, Victor Sherman, counsel for appellant, is assessed a penalty of Two Hundred Dollars under Rule 46(c), Federal Rules of Appellate Procedure.  The sum is to be paid into the registry of the Clerk of the United States District Court for the Central District of California within 14 days from the date of this order.



*
 The Honorable William G. East, Senior United States District Judge for the District of Oregon, sitting by designation